Name: Commission Regulation (EC) No 2791/95 of 1 December 1995 amending Regulation (EC) No 2402/95 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1995/96 wine year
 Type: Regulation
 Subject Matter: executive power and public service;  food technology;  farming systems;  agricultural structures and production;  beverages and sugar;  civil law
 Date Published: nan

 2. 12. 95 lENl Official Journal of the European Communities No L 289/35 COMMISSION REGULATION (EC) No 2791/95 of 1 December 1995 amending Regulation (EC) No 2402/95 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1995/96 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 544/95 (2), and in particular Article 38 (5) thereof, Whereas Commission Regulation (EEC) No 2721 /88 0, as last amended by Regulation (EEC) No 2181 /91 (4), lays down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Regulation (EEC) No 822/87 ; whereas, with a view to providing clearer and more detailed rules, certain provisions of that Regulation should be adopted ; Whereas Commission Regulation (EC) No 2402/95 (*) introduced preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1995/96 wine year ; whereas, in order to facilitate the administrative work of the national authorities, the final date for submitting the distillation contract should be postponed so that it is the same as that laid down for the submission of harvest and production declarations pursuant to Commission Regulation (EEC) No 3929/87 of 17 December 1987 on harvest, production and stock declarations relating to wine-sector products (*), as last amended by Regulation (EC) No 1991 /94 (7) ; Whereas the low levels of stocks at the beginning of the wine year compared with similar periods in the past and the foreseeable harvest permit the adjustment of certain existing provisions in order to ensure the maximum preventive distillation of wine ; whereas the deadlines laid down should therefore be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, 1 . In paragraph 1 :  in the third subparagraph the date '30 November 1995' is replaced by '27 December 1995',  in the fifth subparagraph the date '8 December 1995' is replaced by ' 17 January 1996',  in the sixth subparagraph the dates ' 15 December 1995' and ' 15 January 1996' are replaced by '22 January 1996' and ' 12 February 1996' respectively. 2. In paragraph 2, the date ' 15 March 1996' is replaced by '15 May 1996'. 3 . In paragraph 3 , the following sentence is added at the end of the second subparagraph : 'However, where the delivery against a contract or a distillation declaration is made during the five working days following the final deadline laid down, half of the security shall be released.' 4. Paragraph 5 is replaced by the following : '5. Regulation (EEC) No 2721 /88 shall apply subject to the following : (a) The volumes concerned shall not be increased after submission of the contract or the declaration. The maximum area in hectares to be used shall be that shown in the production declaration for the table wine obtained. (b) For Greece, the area to be used for calculating the quantity of table wine or wine suitable for yielding table wine that producers may have distilled shall be obtained by dividing the quantity appearing as wine in the column headed "Table wine" in the production declaration submitted by 57. (c) Article 6 ( 1 ) and (4) shall not apply. (d) Notwithstanding Article 6 (5), the minimum quan ­ tity of wine for distillation shall be 5 hectolitres for German and Austrian producers.' HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EC) No 2402/95 is hereby amended as follows : (') OJ No L 84, 27. 3. 1987, p. 1 . (2) OJ No L 148, 30. 6. 1995, p. 31 . (3) OJ No L 241 , 1 . 9 . 1988, p. 88 . {") OJ No L 202, 25. 7. 1991 , p. 16. 0 OJ No L 246, 13. 10 . 1995, p. 8 . if) OJ No L 369, 29 . 12. 1987, p. 59 . 0 OJ No L 200, 3. 8 . 1994, p. 10 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 289/36 EN Official Journal of the European Communities 2. 12. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1995. For the Commission Franz FISCHLER Member of the Commission